                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

WENDY L. CAMPBELL,                      )
           Plaintiff,                   )
                                        )      No. 1:18-cv-718
v.                                      )
                                        )      Honorable Paul L. Maloney
COMMISSIONER OF                         )
SOCIAL SECURITY,                        )
           Defendant.                   )
                                        )
                                     JUDGMENT

      In accordance with the order entered on this date (ECF No. 23), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

IT IS SO ORDERED.

Date: February 6, 2020                                /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
